      21-03009-hcm Doc#1-42 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 39 Pg 1 of
                                              5

Raquel Arroyos

From:                                     Raquel Arroyos <rarroyos@raylaw.com>
Sent:                                     Friday, August 28, 2020 3:03 PM
To:                                       Shannon Latham; Eric Wood; Kimberly Porter; ccrews@acaciapark.com;
                                          hdavis@eplawyers.com; vrust@eplawyers.com; vpena@eplawyers.com;
                                          martyprice@martyprice.com
Cc:                                       Jeff Ray; Jeff Lucky; Raquel Arroyos
Subject:                                  RE: Cause No. 2020DCV0914; Westar Investors Group, LLC, et al. v The Gateway
                                          Ventures, LLC, et al - Request for Dates for Depo



Thank you Shannon, received.

We would like to obtain some available dates for depositions of Plaintiffs Suhail Bawa,
Saleem Makani and the Corporate Rep. for Westar Group Investors, LLC. Please
provide multiple dates so that we can coordinate accordingly.

Thank you again,


                      Raquel Arroyos
                      Paralegal to Jeff Ray
                      5822 Cromo Dr. • El Paso, TX 79912
                      Ray | Peña | McChristian, PC
                            + 1 915 832 7242 Direct Line
                           + 1 915 832 7200 Main
                           + 1 915 832 7233 Fax
                           rarroyos@raylaw.com
                           www.raylaw.com


                      Albuquerque | El Paso | Ft Worth | San Antonio




CONFIDENTIALITY NOTICE: This email and its attachments are for the personal and confidential use of the named recipient(s) only and are
intended, to the fullest extent permitted by law, to be privileged and confidential as an attorney-client communication and/or work product. If
you are not an intended recipient, or an agent responsible for delivering it to an intended recipient, you have received this email in error. In
that event, please (i) immediately notify me by reply email, (ii) do not review, copy, save, forward, or print this email or any of its attachments,
and (iii) immediately delete and/or destroy this email and its attachments and all copies thereof. Thank you.


From: Shannon Latham <shannon@brownfoxlaw.com>
Sent: Friday, August 28, 2020 2:49 PM
To: Jeff Ray <jray@raylaw.com>; Jeff Lucky <jlucky@raylaw.com>; Raquel Arroyos <rarroyos@raylaw.com>;
ccrews@acaciapark.com; hdavis@eplawyers.com; vrust@eplawyers.com; vpena@eplawyers.com;
martyprice@martyprice.com
Cc: Eric Wood <eric@brownfoxlaw.com>; Kimberly Porter <kimberly@brownfoxlaw.com>
Subject: Cause No. 2020DCV0914; Westar Investors Group, LLC, et al. v The Gateway Ventures, LLC, et al
                                                                         1
     21-03009-hcm Doc#1-42 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 39 Pg 2 of
                                             5

Counsel:

Please use the following link to access responsive documents bates labeled PLAINTIFF 00001-00349, being served in
conjunction with Plaintiffs’ responses to Defendant Bhatt’s discovery requests which were served via the Court’s e-serve
system on this date.

https://www.dropbox.com/sh/16kb643xpefa7jh/AADMO-DQ_gxT_eUKk7yGkNjqa?dl=0

Please let me know if you should have any issues with access.

Thanks!




This email message and any attachments are confidential and may be privileged. If you are not the intended recipient, please notify
Brown Fox PLLC immediately (by replying to this message or calling 214.327.5000) and immediately destroy all copies of this
message and any attachments. Thank you.




                                                                 2
      21-03009-hcm Doc#1-42 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 39 Pg 3 of
                                              5

Raquel Arroyos

From:                                     Raquel Arroyos
Sent:                                     Thursday, September 17, 2020 4:07 PM
To:                                       Eric Wood; Shannon Latham; Kimberly Porter; ccrews@acaciapark.com;
                                          hdavis@eplawyers.com; vrust@eplawyers.com; vpena@eplawyers.com;
                                          martyprice@martyprice.com
Cc:                                       Jeff Ray; Jeff Lucky
Subject:                                  RE: Cause No. 2020DCV0914; Westar Investors Group, LLC, et al. v The Gateway
                                          Ventures, LLC, et al - Request for Dates for Depo

Importance:                               High



Good Afternoon Mr. Wood,

I write to follow up on our request for dates for depositions of Plaintiffs, Makani, Bawa
and Corporate Rep. for Westar Group, LLC. Please provide multiple dates to
coordinate with all parties.

Thank you,


                      Raquel Arroyos
                      Paralegal to Jeff Ray
                      5822 Cromo Dr. • El Paso, TX 79912
                      Ray | Peña | McChristian, PC
                            + 1 915 832 7242 Direct Line
                           + 1 915 832 7200 Main
                           + 1 915 832 7233 Fax
                           rarroyos@raylaw.com
                           www.raylaw.com


                      Albuquerque | El Paso | Ft Worth | San Antonio




CONFIDENTIALITY NOTICE: This email and its attachments are for the personal and confidential use of the named recipient(s) only and are
intended, to the fullest extent permitted by law, to be privileged and confidential as an attorney-client communication and/or work product. If
you are not an intended recipient, or an agent responsible for delivering it to an intended recipient, you have received this email in error. In
that event, please (i) immediately notify me by reply email, (ii) do not review, copy, save, forward, or print this email or any of its attachments,
and (iii) immediately delete and/or destroy this email and its attachments and all copies thereof. Thank you.


From: Raquel Arroyos <rarroyos@raylaw.com>
Sent: Friday, August 28, 2020 3:03 PM
To: Shannon Latham <shannon@brownfoxlaw.com>; Eric Wood <eric@brownfoxlaw.com>; Kimberly Porter
<kimberly@brownfoxlaw.com>; ccrews@acaciapark.com; hdavis@eplawyers.com; vrust@eplawyers.com;
vpena@eplawyers.com; martyprice@martyprice.com
                                                                         1
      21-03009-hcm Doc#1-42 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 39 Pg 4 of
                                              5
Cc: Jeff Ray <jray@raylaw.com>; Jeff Lucky <jlucky@raylaw.com>; Raquel Arroyos <rarroyos@raylaw.com>
Subject: RE: Cause No. 2020DCV0914; Westar Investors Group, LLC, et al. v The Gateway Ventures, LLC, et al - Request
for Dates for Depo

Thank you Shannon, received.

We would like to obtain some available dates for depositions of Plaintiffs Suhail Bawa,
Saleem Makani and the Corporate Rep. for Westar Group Investors, LLC. Please
provide multiple dates so that we can coordinate accordingly.

Thank you again,


                      Raquel Arroyos
                      Paralegal to Jeff Ray
                      5822 Cromo Dr. • El Paso, TX 79912
                      Ray | Peña | McChristian, PC
                            + 1 915 832 7242 Direct Line
                           + 1 915 832 7200 Main
                           + 1 915 832 7233 Fax
                           rarroyos@raylaw.com
                           www.raylaw.com


                      Albuquerque | El Paso | Ft Worth | San Antonio




CONFIDENTIALITY NOTICE: This email and its attachments are for the personal and confidential use of the named recipient(s) only and are
intended, to the fullest extent permitted by law, to be privileged and confidential as an attorney-client communication and/or work product. If
you are not an intended recipient, or an agent responsible for delivering it to an intended recipient, you have received this email in error. In
that event, please (i) immediately notify me by reply email, (ii) do not review, copy, save, forward, or print this email or any of its attachments,
and (iii) immediately delete and/or destroy this email and its attachments and all copies thereof. Thank you.


From: Shannon Latham <shannon@brownfoxlaw.com>
Sent: Friday, August 28, 2020 2:49 PM
To: Jeff Ray <jray@raylaw.com>; Jeff Lucky <jlucky@raylaw.com>; Raquel Arroyos <rarroyos@raylaw.com>;
ccrews@acaciapark.com; hdavis@eplawyers.com; vrust@eplawyers.com; vpena@eplawyers.com;
martyprice@martyprice.com
Cc: Eric Wood <eric@brownfoxlaw.com>; Kimberly Porter <kimberly@brownfoxlaw.com>
Subject: Cause No. 2020DCV0914; Westar Investors Group, LLC, et al. v The Gateway Ventures, LLC, et al

Counsel:

Please use the following link to access responsive documents bates labeled PLAINTIFF 00001-00349, being served in
conjunction with Plaintiffs’ responses to Defendant Bhatt’s discovery requests which were served via the Court’s e-serve
system on this date.

https://www.dropbox.com/sh/16kb643xpefa7jh/AADMO-DQ_gxT_eUKk7yGkNjqa?dl=0

                                                                         2
     21-03009-hcm Doc#1-42 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 39 Pg 5 of
                                             5
Please let me know if you should have any issues with access.

Thanks!




This email message and any attachments are confidential and may be privileged. If you are not the intended recipient, please notify
Brown Fox PLLC immediately (by replying to this message or calling 214.327.5000) and immediately destroy all copies of this
message and any attachments. Thank you.




                                                                 3
